UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file numbers 000-50081 INVISA, INC. (Name of registrant as specified in its charter) Nevada 65-1005398 (State or Other Jurisdiction of Organization) (IRS Employer Identification Number) 1800 2nd Street, Suite 965, Sarasota, Florida 34236 (Address of principal executive offices) (941) 870-3950 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date, August 09, 2011: 13,959,398 Transitional Small Business Disclosure Format (check one): YESoNOx Invisa, Inc. Form 10-Q Table of Contents Part I Financial Information Page Item 1. Condensed Financial Statements 3 Item 2. Managements Discussion and Analysis of Financial Condition and Plan of Operations 7 Item 3. Qualitative and Qualitative Disclosure About Market Risk 9 Item 4. Controls and Procedures 9 Part II. Other Information Item 1. Legal Proceedings 9 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Removed and Reserved 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 2 Table of Contents Part I.Financial Information Item 1.Financial Statements Invisa, Inc. Condensed Balance Sheets December 31, June 30, (unaudited) Assets Current assets: Cash $ $ Accounts receivable Inventories Prepaids and other current assets Total current assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable, trade $ $ Due to stockholders and officers Total current liabilities Long-Term Debt Total liabilities Stockholders’ Deficit: Convertible Preferred Stock, 5,000,000 shares authorized ($0.001 par value): Series A, 9,715 shares issued and outstanding Series B, 9,000 shares issued and outstanding Series C, 6,628 shares issued and outstanding Common Stock, 95,000,000 shares authorized ($.001 par value), 13,849,398 and 13,959,398,respectively, shares issued and outstanding Additional paid-in capital Accumulated Deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See notes to condensed financial statements. 3 Table of Contents Invisa, Inc. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three-months ended June 30, Six-months ended June 30, Net Sales $ Costs and other expenses: Cost of goods Selling, general and administrativeexpenses Loss from operations ) Other income (expense): Interest (expense) and other, net ) Gain on Debt extinguishment Loss before income taxes ) Income taxes Net Loss $ ) $ ) $ ) $ ) Net Loss per share applicable to Common Stockholders: Basic and diluted $ ) $ ) $ ) $ ) Weighted average Common Stock shares Outstanding : Basic and diluted See notes to condensed financial statements. 4 Table of Contents Invisa, Inc. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Net cash (used in) operating activities $
